Fisher, J. We considered this claim at the September, 1943, term of this Court. We found at that time that the proof of claimant’s ownership of the land in question was insufficient, and claimant was granted additional time to make proper proof. The claim was filed February 14,1938, and the record completed July 26, 1944. The claim is for damages to real estate, alleged to be owned by claimant, caused by the construction of the East approach to the McDonough Street bridge across the DesPlaines River and the Illinois Michigan Canal at McDonough Street, Joliet, Illinois. Claimant seeks damages in the sum of $3,000.00. The record now consists of the complaint, transcript of testimony, supplemental proofs by claimant filed November 3, 1943, statement, brief and argument on behalf of respondent, motion of respondent for leave to present further evidence, and waiver by respondent of the right to present further evidence. The complaint alleges that the damages were sustained as a result of a change in the street grade, raising the grade about seven feet at one point of the property and sloping eastward to about the old grade at the easterly point of the property. The material allegations of the complaint are sustained by the evidence. Article 2, Section 13 of the Constitution of Illinois provides: “Private property shall not be taken or damaged for public use without just compensation.” Any change in the grade of a street, by which ingress and egress from the private property of an owner is obstructed amounts to damaging property for public use within the meaning of Article 2, Section 13 of the Constitution of Illinois. This has been held in a great number of cases, among the most recent of which is People vs. Kelly, 361 Illinois 54. In order to determine the fair and reasonable amount of damages sustained by claimant, this Court found it desirable to view the property involved and make an investigation of the value thereof, and from such view and investigation, and from all the evidence before us, we are of the opinion that claimant has sustained damages in the sum of Seven Hundred Fifty Dollars ($750.00) and is entitled to an award for such sum. An award is entered in favor of claimant, Catherine Voitik, in the sum of Seven Hundred Fifty Dollars ($750.00).